 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDOre-IdaFoods,Inc.andJointCouncil ofTeamstersNo. 37,affiliatedwiththeInternationalBrotherhood of Teamsters,Chauffeurs, Warehousemenand Helpers ofAmerica,IndependentandAmalgamatedMeatCuttersand ButcherWorkmen ofNorth America, AFL-CIO. Cases 36-CA-1597and 36-CA-1598.May 9, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAUpon a charge filed by Joint Council of TeamstersNo. 37, affiliated with the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, Independent, herein calledTeamsters, and a charge filed by Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, herein called Meat Cutters, the GeneralCounsel of the National Labor Relations Board, bythe Acting Regional Director for Region 19, issuedanorderconsolidatingcases,consolidatedcomplaint,andnoticeofhearing,datedDecember 22, 1966, alleging that the Respondenthad engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charges,theorderconsolidatingcases,consolidatedcomplaint, and notice of hearing were duly servedupon the parties.With respect to the unfair labor practices, theconsolidated complaint alleges, in substance, that onor about November 28, 1966, each of the above-named Unions was duly certified by the Board' astheexclusivebargainingrepresentativeofRespondent'semployeesinaunitfoundappropriateandthat,sinceonoraboutDecember 2, 1966, Respondent has refused and isrefusing to recognize or bargain with the Unions assuch exclusive bargaining representatives, althoughthe Unions have requested and are requesting it todo so. On January 3, 1967, the Respondent filed itsanswer denying the commission of the unfair laborpractices alleged.On February 20, 1967, the General Counsel filedwith the Board a motion for summary judgment,urging that the Board, in view of the admissionscontained in the Respondent's answer and thedocuments annexed as appendixes to the movingpapers, find the allegations of the complaint to betrue and make findings of fact and conclusions oflaw in conformity with the allegations of thecomplaint. On February 23, 1967, the Board issuedan order transferring proceeding to the Board and'The certifications of representatives were issued in Cases36-RC-2090 and 36-RC-2092, by the Regional Director fornotice to show cause on or before March 13, 1967,why the General Counsel's motion for summaryjudgment should not be granted. On March 9, 1967,theRespondent filed exceptions and a brief inopposition to General Counsel's motion for summaryjudgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its exceptions and brief in opposition to GeneralCounsel'smotionforsummary judgment,Respondent contends,inter alia,that it is entitled toa hearing to insure full litigation of the facts. Thiscontention is without merit, as the Respondent'sanswer to the complaint and its exceptions and briefinopposition to General Counsel's motion forsummary judgment establishes that the Respondentis seeking to relitigate matters decided in the priorrepresentation proceeding.The record before us establishes that onDecember 16, 1965, following a hearing, theRegional Director for Region 19 issued a Decisionand Direction of Elections in which he found thateither a separate maintenance unit, or a combinedunit of production and maintenance employees, asrequested by the Teamsters and the Meat Cutters,respectively,may be appropriate; the RegionalDirectoraccordinglydirected self-determinationelectionsinseparatevotinggroupsof(1)maintenanceemployees,and (2) productionemployees. On February 2, 1966, after a request forreview by the Respondent, and a denial of thatrequest by the Board, a majority of the employees invoting group (1) selected the Teamsters as theirbargaining representative, and a majority of theemployees in voting group (2) cast ballots against theMeat Cutters. Thereafter, the Respondent and theMeat Cutters filed separate objections to electionand to conduct affecting results of election. After anadministrative investigation, the Regional Directorissued a Supplemental Decision, Certification ofRepresentative, and Certification of Results, inwhich he overruled the objections; certified theTeamsters as the exclusive representative of theemployees in the appropriate maintenance unit; andcertified that a majority of the valid ballots had notbeen cast for any labor organization in voting group(2).On September 27, 1966, following requests forreview by the Respondent and the Meat Cutters, theBoard issued a Decision on Review, Order, andRegion 19 on behalf of the Board.164 NLRB No. 64 ORE-IDA FOODSDirection of Second Elections (160 NLRB 1396)setting aside the elections conducted on February 2,1966, and directing second elections in both votinggroups. On November 17, 1966, a majority of theemployees in voting group (1) selected theTeamsters as their bargaining representative, and amajorityoftheemployees in voting group(2) selected the Meat Cutters as their representative.On November 28, 1966, the Regional Directorcertified the Teamsters as exclusive bargainingrepresentative of the appropriate maintenance unitand the Meat Cutters as exclusive bargainingrepresentative of the appropriate production unit.As the Respondent admits in its answer, theTeamsters, on November 23, 1966, and the MeatCutters on December 2, 1966, requested that theRespondent bargain collectively in the certifiedunits,and the Respondent, on December 2, 1966,refused and has continued to refuse the Unions'requests.In its answer,theRespondent admitted allallegationsof the complaint except that it deniedthat the two units are appropriate and that itsconduct violated Section 8(a)(5) and (1) of the Act. Inits exceptions, and brief in opposition, to the motionfor summary judgment, the Respondent contendsthat the two certified units are not appropriate anddemands a hearing (a) as a matter of right, or (b) inthe alternative, to litigate factual issues pertaining toallegedlynew developments arising since therepresentation proceeding.In support of its contention that the units areinappropriate (1) the Respondent offers to presentboth preexisting evidence, which it is alleged theRegionalDirector erroneously disregarded, andallegednew evidence concerning (a) combinedproduction and maintenance units at other plants ofthe Respondent and at plants of other employers inthe area and the industry, the true relevance andimportance of which the Respondent alleges werenot fully ascertainable until the Board, subsequentto the hearing in the representation case herein,issued its decision inMallinckrodt Chemical Works,Uranium Division,162NLRB 387; and (b) theTeamsters' piecemeal organizational tactics, whichallegedly establish that the Teamsters' petition for aseparate maintenance unit was based on extent oforganization; and (2) the Respondent also seeks toclarifytheRegionalDirector'sallegedmisconstruction of evidence as to the workingrelationship between Respondent's production andmaintenance employees.In the absence of newly discovered or previouslyunavailable evidence that warrants a hearing, theBoard normally does not permit relitigation in a2Pittsburgh Plate Glass Company v N L R B,313 U S 146,Collins& Atkman Corporation,160 NLRB 1750;United StatesRubber Company,155 NLRB 1298NLRB V. Douglas County Electric MembershipCorporation,358 F 2d 125, 129 (C A 5), citing with approval439subsequent 8(a)(5) complaint proceeding of issueswhich were or could have been raised in a priorrepresentation proceeding.2 Admittedly, the issueswhich Respondent seeks to raise in the instantproceeding relate to the correctness of the unitdetermination representation proceeding. As noted,theBoard heretofore denied the Respondent'srequest for review of the Regional Director's unitfindings.No newly discovered "clarifying" evidence isoffered in support of contention (2), which we findclearlywithoutmerit.Theallegedlynewlydiscovered evidence offered in support of contention1(a) and (b) is similar in nature to evidence whichwas available at the time of the hearing in therepresentation proceeding and was either dulyconsidered or properly rejected as irrelevant. Wefind no merit in Respondent's contention that theBoard's decision inMallinckrodtwarrants a hearingherein.Asidefromotherconsiderations,Mallinckrodtwas prospective in application, and, inany event, dealt with craft unit determinationswhereas the instant case does not involve a craftunit.Moreover, the Board inCrown Simpson PulpCompany,163NLRB 796, issued subsequent toMallinckrodt,affirmed its holding inAmericanCynamid Company,131 NLRB 909, relied on by theRegional Director herein, as to the appropriatenessof separate units or a combined unit of productionandmaintenanceemployeesinpreviouslyunorganized plants. Accordingly, these contentionsfail to raise any genuine issue warranting a hearingor requiring modification of the conclusions reachedin the representation proceeding. We also find nomerit in the Respondent's contention that it isentitled to a hearing as a matter of right. Anevidentiary hearing is not a matter of right where, ashere, the proffered evidence relates to no material orcompetent factual issue to be determined.; AsRespondent has made no meritorious offer ofadditional evidence or alleged any further facts thatwould require modification or reexamination of thedeterminationsmade in the representationproceeding, it is clear that, in the circumstances ofthis case, an evidentiary hearing is not warranted.4Allmaterial issues thus having been decided oradmitted in the answer to the complaint, there are nomatters requiring a hearing before a Trial Examiner.Accordingly, theGeneral Counsel'sMotion forSummary Judgment is granted. On the basis of therecord before it, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialN L R B v Atr Control Products,335 F 2d 245, 249 (C A 5) CfKVP Sutherland Paper Company,143 NLRB 834,enforcementdenied and remanded to theBoard 356 F 2d 671 (C A 6)'E-Z Davies Chevrolet,161NLRB1380 and cases citedtherein 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein,a corporation duly organized and existing byvirtue of laws of the State of Delaware and it isengaged in the processing,sale, and distribution ofpotatoes,corn,and related products at its plant inOntario, Oregon,which is alone involved in thisproceeding,and at another plant in the State ofIdaho.During the past year,which is arepresentative period,theRespondent sold anddelivered from its Ontario plant to points outside theState of Oregon potatoes,corn,and other goods andrelated products valued in excess of$50,000.Respondent admits and we find that it is, and hasbeen at all times material herein,an employerengaged in commerce within the meaning of Section2(6) and(7) of the Act.H. THE LABOR ORGANIZATIONSINVOLVEDA. TheRepresentationProceeding1.The unitsAt all times material herein,the followingemployees of the Respondent at its food processingoperationin Ontario,Oregon,have constituted unitsappropriate for collective bargaining within themeaningof the Act:(1)Allmaintenanceemployees,includingemployees in the general maintenance department,thepackagingmaintenancedepartment,thebuilding and grounds maintenance department, theboiler department,the refrigeration department, theelectricaldepartment,and the truck mechanicdepartment, but excluding watchmen and guards,professional employees,and supervisors as definedin the Act.(2)Allproductionemployees,includingemployees in the quality control department, thesanitationdepartment,the field department, andthe warehouse department,but excluding over-the-road truckdrivers,officeclerical employees,guards,professional employees,and supervisors as definedin the Act.2.The certificationOn November 17, 1966, a majority of theemployees of the Respondentin said maintenanceunit, in a secret election conducted under thesupervision of the Regional Director for Region 19,designated Joint Council of Teamsters No. 37,affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, Independent,astheirrepresentativeforthepurposesofcollectivebargaining,and a majority of the employees of theRespondent in the said production unit designatedAmalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, as their representativefor the purposes of collective bargaining with theRespondent.On November 28, 1966, the Boardcertified the Unions as the collective-bargainingrepresentativesof the employeesin said units, andthe Unionscontinueto be suchrepresentatives.B. The Requests to Bargain and the Respondent'sRefusalOn or about November 23, 1966, the Teamstersand, on or about December 2, 1966, the Meat Cuttersrequested the Respondent to bargain collectivelywiththemastheexclusivebargainingrepresentatives of all employees in the respectiveabove-describedunitsforwhich they had beencertified.Commencing on or about December 2,1966, and continuing to date, the Respondent didrefuse,and continues to refuse, to bargaincollectively with the Unions as exclusive collective-bargaining representatives of all employees in saidunits.Accordingly, we find that the Unions were dulycertified by the Board as the collective-bargainingrepresentatives of the employees of the Respondentin the appropriate units described above in theBoard's certifications, and that the Unions at alltimes since November 28, 1966, have been and noware the exclusive bargaining representatives of allthe employees in the aforesaidunits,within themeaningof Section 9(a) of the Act. We further findthat Respondent has, since about December 2, 1966,refused to bargain collectively with the Unions as theexclusivebargainingrepresentativesofitsemployees in the appropriateunits,and that, bysuch refusal, the Respondent has engaged in and isengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe acts of the Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I, above, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States, and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom, and, upon request,bargaincollectivelywith the Unions as the exclusiverepresentatives of all employees in the appropriateunits and, if an understanding is reached, embodysuch understanding in signed agreements.CONCLUSIONS OF LAW1.Ore-Ida Foods, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act. ORE-IDA FOODS2. Joint Council of Teamsters No. 37, affiliatedwith theInternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Independent, and Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, arelabor organizations within the meaning of Section2(5) of the Act.3. (1) All maintenance employees employed bythe Respondent at its food processing operations inOntario, Oregon, including employees in thegeneralmaintenancedepartment,thepackagingmaintenance department, the building and groundsmaintenancedepartment, the boiler department, therefrigeration department, the electrical department,and the truck mechanic department, but excludingwatchmen and guards, professional employees, andsupervisorsasdefined in the Act, and (2) allproduction employees employed by the Respondentat itsfood processing operations in Ontario, Oregon,includingemployees in the quality controldepartment, the sanitation department, the fielddepartment, and the warehouse department, butexcluding over-the-road truckdrivers, office clericalemployees, guards, professional employees andsupervisors as defined in the Act, constitute unitsappropriate for the purposes of collectivebargainingwithin themeaningof Section 9(b) of the Act.4.SinceNovember 28, 1966, Joint Council ofTeamsters No. 37, affiliated with theInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Independent, has been the exclusive representativeof all employees in the above-describedmaintenanceunit,and Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, has beenthe exclusive representative of all employees in theabove-described productionunit, for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about December 2, 1966, andat all timesthereafter, to bargain collectively withtheabove-named labororganizationsastheexclusivebargaining representativesof all theemployees of Respondent in the appropriate units,Respondenthas engaged in and is engaging in unfairlabor practices within themeaning ofSection 8(a)(5)of the Act.6.By the aforesaid refusal tobargain,Respondent has interfered with, restrained, andcoerced,and isinterfering with,restraining, andcoercing employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engagedin and is engagingin unfair laborpractices within themeaning ofSection 8(a)(1) of theAct.7.The aforesaid unfair labor practicesare unfairlaborpracticesaffectingcommerce within themeaning ofSection 2(6) and (7) of the Act.ORDER441Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Ore-Ida Foods, Inc., Ontario, Oregon, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment with Joint Council of Teamsters No. 37,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America, Independent, as the exclusivebargaining representative of employees at itsOntario,Oregon,operations in the followingappropriate unit:All maintenance employees,includingemployeesinthegeneralmaintenancedepartment, thepackaging maintenance department, the buildingand grounds maintenance department, the boilerdepartment, the refrigeration department, theelectricaldepartment, and the truck mechanicdepartment, but excluding watchmen and guards,professional employees, and supervisors as definedin the Act.(b)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment with Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, astheexclusivebargainingrepresentativeofemployees at its Ontario, Oregon, operations in thefollowing appropriate unit:All production employees, including employees inthequalitycontroldepartment, the sanitationdepartment,thefielddepartment,and thewarehouse department, but excluding over-the-roadtruckdrivers,officeclericalemployees, guards,professional employees, and supervisors as definedin the Act.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with Joint Council ofTeamstersNo. 37, affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Independent, as the exclusive representative of allemployees in the above-described maintenance unit,and with Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, as theexclusive representative of all employees in theabove-described production unit, with respect towages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in signed agreements. 442DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Post at its Ontario, Oregon, place of business,copies of the attached notice marked "Appendix."5Copies of said notice, to be furnished by theRegional Director for Region 19, shall, after beingduly signed by Respondent's representative, beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken byRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify said Regional Director for Region 19, inwriting, within 10 days from the date of this Decisionand Order, what steps have been taken to complyherewith.5 In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywithJointCouncil of Teamsters No. 37,affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, Independent, as theexclusivebargainingrepresentativeofemployees at our food processing operations inOntario, Oregon, in the following appropriateunit:Allmaintenance employees, includingemployees in the general maintenancedepartment, the packaging maintenancedepartment, the building and groundsmaintenancedepartment,theboilerdepartment, the refrigeration department,the electrical department, and the truckmechanicdepartment,butexcludingwatchmenandguards,professionalemployees, and supervisors as defined inthe Act.WE WILL NOT refuse to bargain collectivelywith Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, as theexclusivebargainingrepresentativeofemployees at our food processing operations inOntario, Oregon, in the following appropriatebargaining unit:Allproductionemployees, includingemployeesinthequalitycontroldepartment, the sanitation department, thefielddepartment,and the warehousedepartment, but excluding over-the-roadtruckdrivers,officeclericalemployees,guards,professionalemployees,andsupervisors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theJointCouncil of Teamsters No. 37, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Independent,astheexclusiverepresentative of all employees in the above-describedmaintenance unit, and with theAmalgamatedMeatCuttersandButcherWorkmen of North America, AFL-CIO, as theexclusive representative of all employees in theabove-described production unit, with respectto wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in signedagreements.ORE-IDA FOODS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with theBoard'sRegionalOffice, 500 Union Street, 327LoganBuilding,Seattle,Washington98101,Telephone 583-4532, if they have any questionsconcerning this notice or compliance with itsprovisions.